UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2171



CHARLES CRANNELL,

                                              Plaintiff - Appellant,

          versus


MCI TELECOMMUNICATIONS CORPORATION,

                                              Defendant - Appellee,

          and


PRESIDENT OF M.C.I. TELECOMMUNICATIONS; KAREN
CURIA, M.C.I. Security,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-95-680-WMN)


Submitted:   October 30, 1998           Decided:     December 15, 1998


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles Crannell, Appellant Pro Se. Margaret Susan Dailey, MORGAN,
LEWIS & BOCKIUS, Washington, D.C.; Robert J. Mathias, John Caleb
Dougherty, PIPER & MARBURY, Baltimore, Maryland; J. Hardin Marion,
Mary Fran Ebersole, TYDINGS & ROSENBERG, Baltimore, Maryland;
Hillary B. Burchuk, MCI COMMUNICATIONS CORPORATION, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment   in   favor   of   Defendant-Appellee   in   his   civil   action

alleging breach of contract and negligence claims. We conclude the

district court properly found Appellant failed to produce evidence

showing his arrest and murder conviction were proximately caused by

alleged erroneous billing records. Accordingly, we affirm on the

reasoning of the district court. Crannell v. MCI, No. CA-95-680-WMN

(D. Md. July 21, 1998). We deny Appellant’s motion for appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     2